      Case 3:21-cv-00046 Document 10 Filed on 05/18/21 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

KURTIS MELCHER;                            )
HENRY SEGURA,                              )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         )      Case no. 3:21-cv-00046
                                           )
TITLEMAX OF TEXAS, INC.;                   )
NJC ASSET REPO LLC,                        )
                                           )
        Defendants.                        )



DEFENDANT TITLEMAX OF TEXAS, INC.’S NOTICE OF COMPLIANCE WITH
                       LOCAL RULE 6


       COMES NOW, Defendant TitleMax of Texas, Inc. and hereby provides notice of its

compliance with Local Rule of Procedure 6 for Special Requirements for Motions to Dismiss

under Rule 12(b). TitleMax of Texas, Inc. requested that Plaintiffs amend their complaint

and sent the required correspondence to Plaintiffs informing them of their right to amend the

pleadings pursuant to Local Rule 6.

Dated: May 18, 2021                       Respectfully Submitted,

                                          /s/ Jeffrey D. Anderson
                                          HOLLAND & KNIGHT, LLP
                                          L. Bradley Hancock
                                          State Bar No. 00798238
      Case 3:21-cv-00046 Document 10 Filed on 05/18/21 in TXSD Page 2 of 2



                                          S.D. Admission No. 21091
                                          Brad.Hancock@hklaw.com
                                          Jeffrey Anderson
                                          State Bar No. 24087100
                                          S.D. Admission No. 2338755
                                          Jeffrey.Anderson@hklaw.com
                                          David D. Hornbeak
                                          State Bar No. 24106113
                                          S.D. Admission No. 3158009
                                          David.Hornbeak@hklaw.com
                                          1100 Louisiana Street, Suite 4300
                                          Houston, Texas 77002
                                          (713) 821-7000 (Main)
                                          (713) 821-7001 (Fax)

                                          ATTORNEYS FOR DEFENDANT
                                          TITLEMAX OF TEXAS, INC.


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Compliance was

electronically filed via the CM/ECF system on May 18, 2021, which will provide a copy to all

counsel of record.

                                          /s/ Jeffrey D. Anderson
                                          Jeffrey D. Anderson
